COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
IN RE:                                                             No. 08-16-00085-CV
                                                 §
KENNETH H. ARCHIBALD AND                                       ORIGINAL PROCEEDING
ARCHIBALD & ASSOCIATES, INC.,                    §
                                                              ON PETITION FOR WRIT OF
               Relators.                         §
                                                                      MANDAMUS

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

         IT IS SO ORDERED THIS 18TH DAY OF MAY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.